            Case 2:20-cr-00195-KSM Document 3 Filed 07/13/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ANNE MARIE B. COYLE,                                      CRIMINAL ACTION

       Plaintiff,
                                                           NO. 20-195-KSM
       v.

 CHARLES TALBERT,

       Defendant.


                                             ORDER

      AND NOW, this 13th day of July, 2020, upon consideration of Charles Talbert’s Notice

of Removal (Doc. No. 1), it is ORDERED as follows:

      1. Talbert’s Notice of Removal from State Court is DENIED.

      2. This case shall be REMANDED forthwith to the Court of Common Pleas of

            Philadelphia County pursuant to 28 U.S.C. § 1455(b)(4).

      3. The Clerk of Court is directed to mark this case as CLOSED.

IT IS SO ORDERED.

                                                   /s/KAREN SPENCER MARSTON
                                                   _____________________________
                                                   KAREN SPENCER MARSTON, J.
